              Case 5:18-cv-00555-XR Document 182-1 Filed 03/04/20 Page 1 of 6


                                           THOMASJHENRY
                                                    N          J            U R Y                                 A T TOR                                            N E Y S
                                            TOLL FREE:1-30().58().()601 FAX:1-888-956-8001               TJHLAW.COM
         1liCIMAS   J..U HENRY 1 ROGER L 1'lR< 1 MICHI'CL E.HENRYt 1GfOAIXAIlM:RA 1RUIlENG. tBRERA J RUSSW. W.1NOSl.EY 1jAMESD. BI\9(JIj 1u:sI£YPANISZCZVN
     SlB'HENF.EIEOITOlJ          tMTlHEWS.SCVTT              1DW.JS I<HOSRI\\IIAN IllolMDHAlOiER                         1rum;w.FIlZGBWD."1                   TRAIo1SE.WllAl!l..Ett             IJJS11'IMDEMlI        REGNALDIVIaEY
    HDlf!ND.     POWS        1 PHU.P C fW'PER II..PUUEOOBSON1KVLEtMllitS                                 1tMm£W        SEAN 1-lJU.1.JANICI: L.N:ISEV CORIII'lI RICHAAOW. HUN'OCIJJT, II *"I)05B'HNE                                      WE     m
   AI..UN 0. I'EI1T 1WADE B. REESE 1ROBINTRfIiI'IO                   1Al.f)(llNORAFfLOER                 1SCOTTSIIGER 1MEl.BiAROBBNS              1ROBERT P. WIlSON 11M 1INIRllII*1 TffANY GfOAIX 1BART AlDRICH
      CA/TIJIj BRATT    I MARCOCRAv.fORO                 II'£TERZAVAlETA           1TAlVMVBRUCH ClJO( 1XAIIlR L Gl£RRA 1BOCA v.a..FE 1DALE HIO<S" 1CRAIG L FARASH tttt II'Sl.YW.                                                       I'CJNI6
TAM'AI!foOW«>     * 1E1MN      L MrANN:}j IIIAREN K IllUARRlRIlRfY                             P£fo.I)ERGIWT        II<E'.1N fIDRRIS   ** 1PB8..1Rf:w..lo 1 BRI'CEE.PEMCY                       J PI   B.OI.!DN 1OIISTOPHIR             M CHNAULT
       IImAROOGONZPUZ               I OfIRAGOOAJ IBRlANGIl.1.Ellt                      I jEJfREYR.)OHIISON            m I ~s.1tJGHF(                 I jEJfREYZBO>.I               jOHIID.sotaOIR             I PALlW.ORfoWo.I           ****
    KATH!EN     H.CROOI(§ I BRPHXlN               P. ~           1GREGORY AmwART                    J ROeERrO. ASCHEJ..§§ 1 CR'ISTALM WUGHT IjP£08                            CCADENA 1 ROeERr SIfARNS§§§ I ClAIlEE. PART1N
        NDIf!N SMTH IJEfRRY E. PRATT IJAY s.MI'CIlClNIW 1Ml\llU3.A                                        ESC08tIR 1BEIlY'MHi            I ROtIWDT.tWIICOO<                 I fWoD{lWDlJ(A.()KAf() I NIOS S. WNW¥Ji
      MARKW. RIClROAN 1PA1PlO<A fl.IZNC 1JASON P.1'CJNI61                                 DBINS BENTUY I KMNGB.fAII[)                   1ROBERT ROOIRV   IRYAN IaIERTSON 1BARRYEUJOTT 1JOSE F.QULES.II                                        *
          IJIUIA L lOOMIS I TONI' 0. (}tOIl SoAl..rOIA A M:YIR§§§§ 1 eRANOONT.1»lGE I CIDRlCKD.                                              FORREST I DNEll  FOX I NIO(v.NQ.B! I 0flIST()fIt£RR. ROSS±
              SCOITIlROOKS I tfJEYCAfmR 1 PPU.CATAlOO 10faSlY0tRIST0f'tS! 1jACQUEl.~ BLOTT 1CHAAlBIIEMI..AI'Dff                                                                      1KERR"f~              1~HA~
                       MlllONlW>1M(N)                1TONYWAOOEI.L              **   1OiAAU5MUER                1AUJSaIlSIOPPIR        IpsB'HRIRROSI              RASHMlKRISHNIII'PA±t                 1 LA/IVONT.HAYS
                             RYANIlERGMN'IIJ3lNFlRCAIWliRO                              I CMAAS.RNERO             IJASON CRAMIR I O'I'lANB.PRICE 1TAME. TZI1ZON±±± I ADIIMlHIESSEN§§
                                     ILSE MARIE KJRCHGRABER                     I DENISE RODRIGUEZ                 I JUSTIN WRIGHT I JOSEPH NAPILTONIA±t±±                               I OURIME FAHIM
                     'tUc.-cl"f.\'"I ttLkenMdin'lX.T1't I '-:-'lJCMIMdinrx.Htw!1
                                                                              tttrLk""'.,                         l'UcI!l'lMdIl'lTX.ClJ~'*Ucft'lYdin~(A1 "llktflMdin1X,1N
           MUclM*iinlX,COI     W\.UnMdk'lT1.,M1     I M§!\JU'n!oMinT1.OIt   I 1 Lktt'l$llCJlnlX.CA.OC,   =f.\ICY,OH
                                                                                                            l~~OhI:.t:.l.in!nHdIlln:."""1
                                                                                                                                                                                   Iltl'~irl1X.~IILiufuoMIinlX.IiW,()(
                                                                                                                                             :!:.t::2lnn$«1nTJrtI-eo.rdC~·P!nCIr'MIlnJUrylN1'\..lW          l"'IoiIrdC~·OIf!Ilti1tUW




                                                                                                                   January 15,2018


VIA CMRRR: 70171450000050281555
John F. Paniszczyn
United States Attorney for the Western District of Texas
601 N.W. Loop 410, Suite 600
San Antonio, Texas 78216

                RE:             Cause No. 17-MC-OI210-XR: Roy White v. United States Air Force, et al., in the
                                United States District Court for the Western District of Texas, San Antonio
                                Division

Dear Mr. Paniszczyn:

      Enclosed are the SF95 Forms to make a claim under the FTCA for damages sustained on
November 5, 2017:

       1.) Roy White, Individually and as Represented of the Estate of Lula White
       2.) Scott Holcombe, Individually and as Representative of the Estates of Bryan Holcombe and Karla
           Holcombe; and
       3.) Chancie McMahan, Individually and as Next of Friend of R.W., a Minor.

        Should you have any questions or need any additional information, please do not hesitate to
contact our offices.


                                                                                                                                                                Y, INJURY ATTORNEYS



                                                                                                                    Marco Cravvford

Enclosure:



                         CORPUS CHRISTI                                                                         SAN ANTONIO                                                                            HOUSTON
       Case 5:18-cv-00555-XR Document 182-1 Filed 03/04/20 Page 2 of 6
                                                                         I)


cc. VIA CMRRR: 70171450000050281531
The Claims and Tort Litigation Division
1500 West Perimeter Road, Suite J 700
Joint Base Andrews, MD 20762

VIA CMRRR: 70171450000050281548
12FTW/JA
Attn: Claims Office
I Washington Circle, Suite 6
JBSA-Randolph, Texas 78150-4564

VIA CMRRR: 70171450000050281562
United States Air Force
1690 Air Force Pentagon
Washington, D.C. 20330-1670
                             Case 5:18-cv-00555-XR Document 182-1 Filed 03/04/20 Page 3 of 6                                                                                              1




              CLAIM FOR DAMAGE,                                           INSTRUCTIONS:                Please   read carefully   the instructions   on the       FORM APPROVED
                                                                          reverse side and supply infonnation   requested on both sides of this                  OMS NO. 1105-0008
               INJURY, OR DEATH                                           form. Use additional sheet(s) if necessary.  See reverse side for
                                                                          additional   instructions.

1. Submit to Appropriate Federal Agency:                                                                2. Name, address of claimant, and claimant's personal representative if any.
                                                                                                           (See instructions on reverse). Number, Street, City. State and Zip code.

United States Air Force                                                                                 Roy White individually and as representative of the estate of
1690 Air Force Pentagon                                                                                 Lula White.
Washington, D.C. 20330-1670

3. TYPE OF EMPLOYMENT                            4. DATE OF BIRTH         5. MARITAL STATUS             6. DATE AND DAY OF ACCIDENT                              7. TIME (A.M. OR P.M.)

     o   MILITARY           l8] CIVILIAN          11/15/1965              Married                        11/0612017                                              11:20A.M.
8. BASIS OF CLAIM (State in detaN the known facts and circumstances attending the damage, injury, or death, identifying persons and property involved, the place of occurrence and
   the cause thereof. Use additional pages if necessary).


Devin Kelley ("Kelley") entered the First Baptist Church in Sutherland Springs, Texas, wielding an AR-15 pattern Ruger AR556
semi-automatic rifle and massacred the parishioners, killing 26 people and injuring 20 others. Roy White's Mother, Lula White,
was among those killed by Kelley. The U.S. Air Force failed to report Kelley's 2012 domestic violence convictions to the FBI--
because of that failure, and the Air Force's negligence, Kelley passed background checks and was allowed to purchase the gun
he used in the mass shooting, when he should have been blocked from doing so.

9.                                                                                     PROPERTY DAMAGE

NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code).




BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED.
(See instructions on reverse side).




10.                                                                        PERSONAL INJURYIWRONGFUL              DEATH

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT. STATE THE NAME
OF THE INJURED PERSON OR DECEDENT.

See attached.




11.                                                                                        WITNESSES

                                    NAME                                                                 ADDRESS (Number, Street, City, State, and Zip Code)


                             See attached.                                                                                  See attached.




12. (See instructions on reverse).                                              AMOUNT OF CLAIM (in dollars)

12a. PROPERTY DAMAGE                               12b. PERSONAL INJURY                        12c. WRONGFUL DEATH                          12d. TOTAL (Failure to specify may cause
                                                                                                                                                 forfeiture of your rights).


0.00                                               25,000,000                                  25,000,000                                   50,000,000
I CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM.

13a. SIGNATURE OF CLAIMANT (See instructions on reverse side).                                           13b. PHONE NUMBER OF PERSON SIGNING FORM
                       ~'            ..~""'~"    ..                                                                                                                 14. D\j1F      ~!7t?E
                                                            -",.S........,------
                                            ... ''"''1:.... ,   •

                                   ...s-:--=-' ..
                                                                                                         (830)534-0862
                                  ~~~=      . ..,..-,--
                                  CIVIL PENAL TV FOR PRESENTING                                                        CRIMINAL PENAL TV FOR PRESENTING FRAUDULENT                    ~
                                         FRAUDULENT CLAIM                                                                    CLAIM OR MAKING FALSE STATEMENTS

The claimant is liable to the United Stales Government for a civil penalty of not less than             Fine, imprisonment, or both. (See 18 U.S.C. 287,1001.)
$5,000 and not more than $10,000, plus 3 times the amount of damages sustained
by the Government. (See 31 U.S.C. 3729).

Authorized
Previous

95-109
               for Local Reproduction
             Edition    is not Usable
                                                                                   NSN    7540-00-634-4046
                                                                                                                    J',,-ecch                        STANDARD       FORM        95 (REV. 2/2007)
                                                                                                                                                     PRESCRIBED BY DEPT. OF JUSTICE
                                                                                                                                                     28 CFR 14.2

                                                                                                                   JAN                2018                   -
                                                                                                                  AfL-0A /SfJCC--                    c?;{ t
                        Case 5:18-cv-00555-XR Document 182-1 Filed 03/04/20 Page 4 of 6


                                                                                  INSURANCE COVERAGE

In order that subrogation claims may be adjudicated, it is essential that the claimant provide the following information regarding the insurance coverage of the vehicle or property.

15. Do you carry accident Insurance?      0 Yes        If yes, give name and address of insurance company (Number, Street, City. State, and Zip Code) and policy number.             0   No


N/A


16. Have you filed a claim w~h your insurance carrier in this instance, and if so, is it full coverage or deductible?    DYes         0 No        17. If deductible, state amount.




N/A                                                                                                                                               0.00
18. If a claim has been flied with your carrier, what action has your insurer taken or proposed to take with reference to your claim? (It is necessary that you ascertain these facts).
N/A



19. Do you carry public liability and property damage insurance?     0 Yes        If yes, give name and address of insurance carrier (Number, Street, City, State, and Zip Code).        0 No
N/A


                                                                                        INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the "appropriate Federal agency" whose
employee(s) was involved in the incident. If the incident involves more than one claimant, each claimant should submit a separate
claim form.

                                                          Complete all Items - Insert the word NONEwhere applicable.

A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL                                    DAMAGES IN A ~!lM_«EBIAIH FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL                             INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN                                    THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY                                    TWO YEARS AFTER THE CLAIM ACCRUES.

Failure to completely execute this form or to supply the requested material within                The amount claimed should be substantiated by competent evidence as follows:
two years from the date the claim accrued may render your claim invalid. A claim
Is deemed presented when it Is received by the appropriate agency. not when it is                 (a) In support of the claim for personal injury or death, the claimant should submit a
mailed.                                                                                           written report by the attending physician, showing the nature and extent of the injury, the
                                                                                                  nature and extent of treatment, the degree of permanent disability, if any, the prognosis,
                                                                                                  and the period of hospitalization, or incapacitation, attaching itemized bills for medical,
If instruction is needed in completing this form, the agency listed in item #1 on the reverse     hospital, or burial expenses actually incurred.
side may be contacted. Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Tiije 28, Code of Federal Regulations, Part 14.
Many agencies have published supplementing regulations. If more than one agency is                (b) In support of claims for damage to property, which has been or can be economically
                                                                                                  repaired, the claimant should submit at least two itemized Signed statements or estimates
involved, please state each agency.
                                                                                                  by reliable, disinterested concems, or, if payment has been made, the itemized signed
                                                                                                  receipts evidencing payment.
The claim may be filled by a duly authorized agent or other legal representative, provided
evidence satisfactory to the Government is submitted with the claim establishing express
authority to act for Ihe claimant. A claim presented by an agent or legal representative          (c) In support of claims for damage to property which is not economically repairable, or if
must be presented in the name of the claimant. If the claim is signed by the agent or             the property is lost or destroyed. Ihe claimant should submit statements as to the original
legal representative, it must show the title or legal capacity of the person signing and be       cost of the property, the date of purchase, and the value of the property, both before and
accompanied by evidence of his/her authority to present a claim on behalf of the claimant         after the accident. Such statements should be by disinterested competent persons,
as agent, executor, administrator, parent, guardian or other representative.                      preferably reputable dealers or officials familiar with the type of property damaged, or by
                                                                                                  two or more competitive bidders, and should be certified as being just and correct.

If claimant intends to file for both personal injury and property damage, the amount for
each must be shown in item number 12 of this form.                                                (d) Failure to specify a sum certain will render your claim Invalid and may resuft in
                                                                                                  forfeiture of your rights.

                                                                                    PRIVACY ACT NOTICE
This Notice is provided in accordance with the Privacy Act, 5 U.S.C. 552a(e)(3), and               B. Principal Purpose: The information requested is to be used in evaluating claims.
concerns the information requested in the letter to which this Notice is attached.                 C. Routine Use: See the Notices of Systems of Records for the agency to whom you are
    A. Authority: The requested information is solicited pursuant to one or more of the               submitting this form for this information.
        following: 5 U.S.C. 301, 26 U.S.C. 501 et seq., 28 U.S.C. 2671 et seq., 28 C.F.R.          D. Effect of Failure to Respond: Disclosure is voluntary. However, failure to supply the
        Part 14.                                                                                      requested information or to execute the form may render your claim "invalid."

                                                                          PAPERWORK REDUCTION ACT NOTICE

This notice is ~    for the purpose of the Paperwork Reduction Act, 44 U.S.C. 3501. Public reporting burden for this collection of information is estimated to average 6 hours per
response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden, to the Director, Torts
Branch, Attention: Paperwork Reduction Staff, Civil Division, U.S. Department of Justice, Washington, DC 20530 or to the Office of Management and Budget. Do not mail completed
form(s) to these addresses.

                                                                                                                                            STANDARD       FORM 95 REV. (2/2007) BACK
      Case 5:18-cv-00555-XR Document 182-1 Filed 03/04/20 Page 5 of 6




                                 CONTINUATION         OF SF95

CLAIMANT'S      NAME AND ADDRESS:

Roy White individually and as representative of the estate of Lula White.

ATTORNEYS' NAME AND ADDRESS:

Robert C. Hilliard
Catherine D. Tobin
Marion M. Reilly
Bradford Klager
Hilliard Martinez Gonzales
719 S. Shoreline Blvd.
Corpus Christi, Texas 78401

Thomas J. Henry
Marco A. Crawford
Dennis J. Bentley
Thomas J. Henry Injury Attorneys
521 Starr Street
Corpus Christi, Texas 78401


1. Submit to Appropriate   Federal Agency:

VIA CMRRR: 70171450000050281531
The Claims and Tort Litigation Division
1500 West Perimeter Road, Suite 1700
Joint Base Andrews, MD 20762

VIA CMRRR: 70171450000050281548
12FTW/JA
Attn: Claims Office
1 Washington Circle, Suite 6
JBSA-Randolph, Texas 78150-4564

VIA CMRRR: 70171450000050281555
John F. Paniszczyn
United States Attorney for the Western District of Texas
601 N.W. Loop 410, Suite 600
San Antonio, Texas 78216
       Case 5:18-cv-00555-XR Document 182-1 Filed 03/04/20 Page 6 of 6




VIA CMRRR: 70171450000050281562
United States Air Force
1690 Air Force Pentagon
Washington, D.C. 20330-1670

11. Witnesses:

At this time, Roy White is unaware of the names and contact information for the witnesses to the
incident made the basis of this claim, other than those who lost their lives.

10. STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH,
WIDeH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE
THE NAME OF THE INJURED PERSON OR DECEDENT.

Roy White's mother, Lula White, was among those killed as a result of the U.S. Air Force's
wrongful and negligent conduct. Specifically, the Air Force failed to enter Kelley's domestic
violence court-martial into a federal database, which would have prevented Kelley from
purchasing a firearm. As a result of the Air Force's negligence, Kelley was able to purchase the
rifle he used to kill Lula White.

Kelley enlisted in the Air Force in 2010 and received a bad conduct discharge from service in
2014. While in the Air Force, Kelley was convicted of domestic assault on his wife and infant
stepson, cracking the child's skull. He was sentenced to one year's confinement.

The federal laws requiring Kelley's conviction to be recorded in the database was enacted to
prevent exactly the type of harm that is the basis of this claim. Under terms of a 1996 amendment
to the Gun Control Act, known as Lautenberg Amendment, the law lists 11 criteria that would bar
someone from purchasing a firearm, including 2 that would have applied to Kelley.

This domestic violence conviction alone should have stopped Kelley from legally purchasing the
military-style rifle and three other guns he bought in the last four years. Kelley's conviction of a
crime punishable by more than a year in prison also required his entry into the database. Both
would have flagged Kelley as ineligible to buy the weapons, if the FBI had been made aware of
either of these facts. But the Air Force failed to enter his name for either reason into the federal
database for background checks on gun purchasers.

Air Force personnel knew about Kelley'S dangerous past and had the obligation to warn others by
recording his conviction in the FBI's database. Roy White and Lula White's injuries were
foreseeable.
